             Case
             Case 1:19-cv-10141-JGK
                  1:19-cv-10141-JGK Document
                                    Document 36
                                             37 Filed
                                                Filed 11/16/20
                                                      11/16/20 Page
                                                               Page 11 of
                                                                       of 11

 faegre
drinkerO                                                                                            faegredrinker.com



Matthew J. Fedor                                                                               Faegre Drinker Biddle & Reath LLP
Partner                                                                                        600 Campus Drive
matthew.fedor@faegredrinker.com                                                                Florham Park, New Jersey 07932
973-549-7329 direct                                                                            +1 973 549 7000 main
                                                                                               + 1 973 360 9831 fax


                                                                , ....
                                                                l . -
                                                                      .   - . .- .
                                                                           ·u   -    •   ~ -    •   -   ~-   -   -   •   -.. -   - - '" •   -




                                                                !I ~}~ns 0u \J' :·              1
                                                                                                                                                , I

                                                                \; D'JCJ!.c~: ~:
November 16, 2020                                               ;!LLf(''T'~_(' ·· L':_·t _, _r_./ r_, .:_,                         1_·,
                                                                                                                                                I'


VIAECF                                                          .!_i)C·C.;.(:                              '·
Hon. John G. Koeltl                                             ;l~; .\~-: _-:_·_ =u~ ~T,-!1tf;.bioi:
United States District Court for the Southern District of New Yark
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:       Matzura v. Seven for All Mankind, LLC, No.1:19-cv-10141

Dear Judge Koeltl:

        We represent Defendant in the above-captioned action. This letter follows up on the status
conference held on November 13, 2020 regarding Defendant' s pending motion to dismiss
Plaintiff's First Amended Complaint (ECF Doc. Nos. 20, 21), as it relates to the pending appeals
in similar Braille gift card litigation consolidated under Calcano, et al. v. Sawovsld North America
Limited, et al., No. 20-1552(L) (2d Cir.). Defendant hereby withdraws its pending motion to
dismiss without prejudice to re-filing a motion to dismiss after the Second Circuit' s resolution of
the aforementioned consolidated appeals.

        Defendant respectfully requests that the Court stay this matter-including staying
Defendant's time to answer or otherwise respond to Plaintiff's First Amended Complaint-until a
date to be set by the Court after the Second Circuit's resolution of the aforementioned consolidated
appeals. Plaintiff joins this request.

                                              Respectfully,

                                              Isl Matthew J. Fedor
                                              Matthew J. Fedor

cc:       All Counsel of Record (via ECF)
          Paul Gelb, Esq. (via email)
